t c summary opinion united_states tax_court elliott rodney thomas and mildred marie thomas petitioners v commissioner of internal revenue respondent docket no 17678-10s filed date elliott rodney thomas and mildred marie thomas pro sese sebastian voth for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax imposed a dollar_figure sec_6651 addition_to_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty petitioners have conceded the adjustment giving rise to the deficiency there remain in dispute the imposition of the above-referenced addition_to_tax and the accuracy-related_penalty and whether petitioners are entitled to certain deductions not claimed on their joint federal_income_tax return and whether petitioners’ rental real_estate activity is a passive_activity within the meaning of sec_469 background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other they are and were when the petition was filed residents of california 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure during petitioners or at least one of them owned a four-unit apartment house in east los angeles california that was built from the ground up by elliott r thomas petitioner a single-family house in los angeles and a condominium unit in las vegas nevada each of these properties was held for rent and rented during the year in issue rental properties for the most part petitioner performed all of the management and maintenance work required in connection with the rental properties in addition to other activities he collected rents paid the bills cleaned the rental units between tenants initiated and pursued legal eviction proceedings painted and repaired damages to the extent that supplies or building materials were needed in order to maintain the rental properties petitioner routinely traveled to various locations to purchase those supplies and or materials except for mowing the lawns and making certain electrical repairs petitioner pretty much did whatever needed to be done in order to maintain the rental properties in a condition that would allow for their rental petitioner did not however maintain a contemporaneous log that detailed the time spent performing services in connection with the rental properties petitioner or petitioners also owned a house in new orleans louisiana new orleans house the new orleans house was severely damaged by hurricane katrina in petitioners claimed a casualty_loss deduction loss deduction for those damages on their federal_income_tax return return the loss deduction was disallowed in a notice_of_deficiency issued to petitioners on date petitioners petitioned this court at docket no in response to that notice_of_deficiency tax_court case the tax_court case was resolved by settlement and decision was entered on date the loss deduction was allowed for petitioners’ joint federal_income_tax return return was filed on date which preceded the date that the tax_court case was settled unsure of whether the loss caused by hurricane katrina was properly deductible in or they again claimed the deduction on their return the income and deductions attributable to the rental properties are reported on a schedule e supplemental income and loss included with petitioners’ return taking into account deductions that total dollar_figure the schedule e shows a net_loss of dollar_figure that loss is taken into account in the dollar_figure of adjusted_gross_income reported on petitioners’ return the casualty_loss deduction claimed on petitioners’ return is disallowed in the notice having been allowed the loss deduction petitioners’ now concede that adjustment they continue to dispute the imposition of the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty after the petition in this case was filed petitioners prepared and submitted to respondent an amended federal_income_tax return amended_return the amended_return has not been processed the schedule e included with the amended_return shows deductions not claimed on the schedule e included with the return according to the amended_return the additional deductions are attributable to rental property expenses for auto and travel--dollar_figure insurance--dollar_figure legal and other professional fees--dollar_figure repairs--dollar_figure and utilities- -dollar_figure petitioners now claim entitlement to these additional deductions in this proceeding respondent not only does not agree that petitioners are entitled to the additional rental property deductions now claimed but in an amendment to answer filed after receipt of the amended_return seeks an increased deficiency see sec_6214 according to the amendment to answer the loss from the rental properties whether computed as shown on the return or the amended_return 2petitioners’ claim to additional deductions is not made in a pleading the issues relating to those additional deductions were tried by consent see rule b is a loss from a passive_activity and any deduction for such a loss is limited by sec_469 loss from rental properties discussion the schedule e included with petitioners’ return shows a dollar_figure loss from the rental properties rental loss a deduction for the rental loss is taken into account in the adjusted_gross_income reported on that return the rental loss is not adjusted in the notice respondent now takes the position that the rental loss was incurred in a passive_activity and the deduction attributable to that loss is limited by sec_469 according to respondent’s amendment to answer petitioners’ rental loss deduction is limited to dollar_figure see sec_469 and the deficiency is correspondingly increased according to petitioners petitioner is a taxpayer described in sec_469 and therefore the sec_469 limitations do not apply to the rental loss deduction here in dispute the burden_of_proof is on respondent to establish otherwise see rule a 112_tc_183 tabrezi v commissioner tcmemo_2006_61 and that burden has not been met for petitioners’ rental loss deduction is not subject_to the limitations imposed by sec_469 accordingly respondent’s assertion of an increased deficiency in his amendment to answer is rejected petitioners’ claim for additional deductions as we have observed in opinions too numerous to count deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs these principles apply with equal force regardle sec_3nothing suggests that the provisions of sec_7491 are applicable and we proceed as though they are not of whether a deduction is claimed on an original or amended federal_income_tax return or for the first time in a proceeding before this court the types of expenses underlying the additional deductions are contemplated by sec_162 and or and deductions for such expenses are allowable under the authority of one or the other of those sections according to respondent however petitioners are not entitled to increase their rental loss deduction as shown on the amended_return as an alternative to his reliance upon sec_469 respondent argues that petitioners have failed to substantiate the additional deductions taking into account the evidence submitted by petitioners in support of their claim to the additional deductions we find as follows with respect to each expense auto and travel petitioners are not entitled to an additional deduction for auto and travel_expenses because they have failed properly to substantiate the expenses to which the deduction relates sec_274 imposes strict substantiation requirements with respect to deductions for travel meals entertainment and listed_property expenses sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f insurance petitioners are not entitled to an additional deduction for insurance because they have failed to establish that an insurance expense in excess of the amount shown on their return has been paid_or_incurred legal and professional fees the evidence shows that petitioners paid closing costs totaling dollar_figure in connection with refinancing one of their rental properties the closing costs include a dollar_figure loan origination fee a dollar_figure processing fee a dollar_figure funding fee a dollar_figure tax service fee a dollar_figure wire transfer fee an dollar_figure flood cert fee a dollar_figure underwriting fee dollar_figure in interest and a dollar_figure escrow fee in general interest_paid or accrued by a taxpayer is allowable as a deduction sec_163 on the other hand amounts paid_or_incurred for lender’s services in connection with a loan are generally capital expenditures and must be amortized over the life of the loan 75_tc_424 aff’d without published opinion 691_f2d_490 3d cir petitioners are entitled to a deduction for the interest shown on the schedule e included with the amended_return no interest_deduction is shown on the schedule e included with the return except for the escrow fee the remaining fees represent charges for lender services which must be capitalized and amortized over the life of the loan because the life of the loan has not been established petitioners are not entitled to any such amortization deduction for the escrow fee can be neither deducted nor capitalized because petitioners did not establish that the amount was a fee it appears more likely that the label escrow fee is a misnomer and in fact represents an amount contributed to escrow repairs petitioners claimed an dollar_figure deduction for repairs expenses_incurred in connection with the rental properties this includes the cost of supplies petitioners purchased to make repairs at the rental properties petitioners provided receipts adequately substantiating the purchase of the supplies the schedule e included with petitioners’ return shows no deduction for repairs accordingly petitioners are entitled to a deduction for repairs expenses as shown on the schedule e included with the amended_return utilities petitioners claimed an dollar_figure deduction for utilities expenses_incurred in connection with one of their rental properties petitioners did not provide any receipts other substantiating documentation or testimony regarding this expense accordingly petitioners are not entitled to a deduction for utilities sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof that the return is late not to exceed sec_6651 the burden of production with respect to the imposition of the sec_6651 addition_to_tax imposed in the notice rests with respondent see sec_7491 in the absence of an extension the last date for petitioners to have timely filed their federal_income_tax return for was monday date see sec_6072 there is no dispute that petitioners’ federal_income_tax return was not received by respondent and filed until date more than one year after its due_date respondent’s burden of production has been satisfied a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir 5april fell on a sunday in see sec_6072 sec_7503 aff’g tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners rely on internal_revenue_service irs publication information for taxpayers affected by hurricanes katrina rita and wilma to establish that the late filing of their return was due to reasonable_cause and not due to willful neglect irs publication extended deadlines that apply to filing returns paying taxes and performing certain other time-sensitive acts for certain taxpayers affected by hurricane katrina rita or wilma until date as relevant here t he extension applies to deadlines either an original or extended due_date that occurred a fter date and before date for taxpayers affected by hurricane katrina to be eligible for the extension provided in irs publication petitioners must meet the definition of affected taxpayer as relevant here an affected taxpayer includes any individual whose main home is located in a covered disaster_area or whose principal_place_of_business is located in a covered disaster_area as noted petitioners’ return was due on or before date a date not within the period contemplated in irs publication furthermore petitioners’ main home was in california during the relevant period as was their principal_place_of_business consequently petitioners do not meet the definition of an affected taxpayer within the meaning of the publication lastly petitioners’ return was not filed until date long after the extension otherwise allowed accordingly the filing due_date for petitioners’ return was not extended in accordance with irs publication and petitioners are liable for a sec_6651 addition_to_tax sec_6662 accuracy-related_penalty sec_6662 imposes a penalty of of the portion of the underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax here computed in the same manner as the deficiency even as reduced by the allowance of the additional deductions discussed above will exceed dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the deficiency the underpayment_of_tax required to be shown on petitioners’ return and the understatement of income_tax all result from the casualty_loss deduction claimed on petitioners’ return and disallowed in the notice at first glance it would seem that an underpayment_of_tax that results from the disallowance of a deduction allowed in a previous year would be subject_to the penalty according to petitioners however the penalty should not be imposed because they acted reasonably and in good_faith with respect to the underpayment_of_tax that resulted from the disallowance of the casualty_loss deduction because of the sequence of events we agree with petitioners the casualty_loss deduction claimed on petitioners’ return and return relates to the same occurrence that is the loss they sustained on account of the damages suffered to the new orleans house during hurricane katrina they are obviously not entitled to two deductions attributable to the same loss their entitlement to the loss deduction however was in question as of the date their return was filed claiming the casualty_loss deduction again for was intended to ensure that the deduction was allowed for one or the other of the years we find that petitioners had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax attributable to the disallowed casualty_loss deduction claimed on their return consequently they are not liable for a sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
